Exhibit 10.2

EXECUTION VERSION

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of June 26, 2015, (this “Security Agreement”)
is by and among the parties identified as “Grantors” on the signature pages
hereto and such other parties as may become Grantors hereunder after the date
hereof (individually a “Grantor”, and collectively the “Grantors”) and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the holders of the Secured Obligations referenced below.

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of FTI Consulting,
Inc., a Maryland corporation (the “Company”), pursuant to the terms of that
certain Credit Agreement, dated as of the date hereof (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”), among the
Company, the Designated Borrowers from time to time party thereto, the
Guarantors identified therein, Bank of America, N.A., as Administrative Agent,
an L/C Issuer and Swing Line Lender, JPMorgan Chase Bank, N.A., as an L/C
Issuer, and the other Lenders from time to time party thereto; and

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions.

 

  (a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

  (b) The following terms shall have the meanings assigned thereto in the
Uniform Commercial Code in effect in the State of New York on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Money, Proceeds, Software, Standing Timber, Supporting Obligation and Tangible
Chattel Paper.

 

  (c) As used herein, the following terms shall have the meanings set forth
below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means any written agreement granting any right in, to, or
under any Copyright (whether such Grantor is licensee or licensor thereunder),
including, without limitation, any thereof referred to in Schedule 6.19 (as such
schedule may be amended or supplemented from time to time) to the Credit
Agreement.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office, including, without
limitation, any thereof referred to in Schedule 6.19 (as such schedule may be
amended or supplemented from time to time) to the Credit Agreement, and (b) all
renewals thereof including, without limitation, any thereof referred to in
Schedule 6.19 (as such schedule may be amended or supplemented from time to
time) to the Credit Agreement.



--------------------------------------------------------------------------------

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by the
Additional Guarantor Provisions, (a) any fee-owned Real Property other than
Material Real Property and any leasehold interest in Real Property, (b) motor
vehicles and other assets subject to certificates of title, except to the extent
a security interest therein can be perfected by the filing of a UCC financing
statement, (c) any commercial tort claim with an individual value of less than
$5,000,000, (d) governmental licenses or state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Administrative Agent may not validly possess a security interest therein under
applicable laws (including, without limitation, rules and regulations of any
governmental authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization not obtained, other than to the extent such prohibition or
limitation is rendered ineffective under the UCC or any other applicable law
(including Debtor Relief Laws) or principles of equity notwithstanding such
prohibition and other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or any other applicable law
(including Debtor Relief Laws) or principles of equity notwithstanding such
prohibition, (e) any lease, license or agreement or any property subject to a
purchase money security interest, Capital Lease or similar arrangement permitted
under the Credit Agreement, in each case, to the extent the grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money or similar arrangement or create a right of termination in favor
of, or require a consent not obtained of, any other party thereto (other than
the Company or a Restricted Subsidiary) after giving effect to the applicable
anti-assignment provisions of the UCC or any other applicable law (including
Debtor Relief Laws) or principles of equity, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC or
any other applicable law (including Debtor Relief Laws) or principles of equity
notwithstanding such prohibition, (f) letter of credit rights, except to the
extent a security interest therein can be accomplished by the filing of a UCC
financing statement (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a UCC financing statement), (g) any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (h) any Excluded Securities, and (i) assets in circumstances where
(A) a security in such asset would result in material tax consequences under
Section 956 of the Code, as reasonably determined by the Company, or (B) the
cost or burden of obtaining a security interest in such assets, including,
without limitation, the cost or burden of title insurance, surveys or flood
insurance (if necessary) would be excessive in light of the practical benefit to
the Lenders afforded thereby as determined by the Company and the Administrative
Agent.

“Excluded Securities” means any of the following:

(a) any Capital Stock or Indebtedness to the extent, and for so long as, the
pledge thereof would be prohibited by any applicable Laws;

(b) any Capital Stock of any person that is not a Wholly Owned Subsidiary to the
extent (A) that a pledge thereof to secure the Secured Obligations (as defined
in the Security Agreement) is prohibited by (i) any applicable organizational
documents, joint venture agreement, shareholder agreement, or similar agreement
or (ii) any other contractual obligation with an unaffiliated third party not in
violation of this Agreement that was existing on the Closing Date or at the time
of the acquisition of such subsidiary and was not created in contemplation of
such acquisition, but, in the case of this subclause (A), only to the extent,
and for so long as, (1) other than with respect to joint venture agreements,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective



--------------------------------------------------------------------------------

by the Uniform Commercial Code or any other applicable Laws or (2) consent has
not been obtained to consummate such pledge (it being understood that the
foregoing shall not be deemed to obligate the Company or any Subsidiary to
obtain or seek to obtain any such consent) and for so long as such
organizational documents, joint venture agreement, shareholder agreement or
similar agreement (or other contractual obligation referred to in subclause
(A)(ii) above) or replacement or renewal thereof is in effect, or (C) a pledge
thereof to secure the Secured Obligations (as defined in the Security Agreement)
would give any other party (other than a Loan Party or a Wholly Owned
Subsidiary) to any organizational documents, joint venture agreement,
shareholder agreement or similar agreement governing such Capital Stock the
right to terminate its obligations thereunder, but, in the case of this
subclause (C) (other than with respect to joint venture agreements), only to the
extent, and for so long as, such right of termination is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other applicable Law;

(c) any Capital Stock of (A) any Unrestricted Subsidiary, (B) FTI Capital
Advisors LLC, a Maryland limited liability company, or (C) any Immaterial
Subsidiary;

(d) any of the Capital Stock of FCN Holdings CV, a Netherlands limited
partnership (“CV”), that is entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and (y) any of the Capital Stock of CV that is not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
excess of sixty-five percent (65%) (but only to the extent of such excess) of
all such non-voting Capital Stock of CV;

(e) any margin stock (as defined in Regulation U); and

(h) any Capital Stock that is entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of any CFC or any FSHCO in excess of 65% (but only
to the extent of such excess) of all such Capital Stock that is entitled to
vote.

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a valid Patent, including, without limitation, any thereof referred
to in Schedule 6.19 (as such schedule may be amended or supplemented from time
to time) to the Credit Agreement.

“Patents” means (a) all letters patent, certificates of invention, or similar
industrial property rights of the United States and all reissues, renewals and
extensions thereof, including, without limitation, any letters patent,
certificates of invention, or similar industrial property rights referred to in
Schedule 6.19 (as such schedule may be amended or supplemented from time to
time) to the Credit Agreement, and (b) all applications for letters patent of
the United States and all divisions, continuations, continuations-in-part and
reexaminations thereof, including, without limitation, any thereof referred to
in Schedule 6.19 (as such schedule may be amended or supplemented from time to
time) to the Credit Agreement.

“Secured Obligations” means, without duplication, (a) all of the Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including Attorney Costs.

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule 6.19 (as such schedule may be
amended or supplemented from time to time) to the Credit Agreement.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all



--------------------------------------------------------------------------------

registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States or any state thereof, or
otherwise, including, without limitation, any thereof referred to in Schedule
6.19 (as such schedule may be amended or supplemented from time to time) to the
Credit Agreement, and (b) all renewals thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided, that if by reason of any mandatory choice of law
provisions governing the perfection or the effect of perfection or
non-perfection of the security interests granted herein, the perfection or the
effect of perfection or non-perfection of such security interests is governed by
the Uniform Commercial Code as in effect in a jurisdiction of the United States
other than the State of New York, UCC shall mean the Uniform Commercial Code as
in effect from time to time in such other jurisdiction for purposes of the
perfection or effect of perfection or non-perfection.

““Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

 

  (a) all Accounts;

 

  (b) all As-Extracted Collateral;

 

  (c) all Money, cash and currency;

 

  (d) all Chattel Paper;

 

  (e) those Commercial Tort Claims identified on Schedule 2(e) attached hereto;

 

  (f) all Copyrights;

 

  (g) all Copyright Licenses;

 

  (h) all Deposit Accounts;

 

  (i) all Documents;

 

  (j) all Equipment;

 

  (k) all Fixtures;

 

  (l) all General Intangibles;

 

  (m) all Goods;

 

  (n) all Instruments;

 

  (o) all Inventory;

 

  (p) all Investment Property;



--------------------------------------------------------------------------------

  (q) all Letter-of-Credit Rights;

 

  (r) all Patents;

 

  (s) all Patent Licenses;

 

  (t) all Software;

 

  (u) all Supporting Obligations;

 

  (v) all Trademarks;

 

  (w) all Trademark Licenses;

 

  (x) all other personal property of such Grantor of whatever type or
description; and

 

  (y) to the extent not otherwise included, all Accessions and all Proceeds of
any and all of the foregoing.

Notwithstanding anything to the contrary contained herein , the security
interests granted under this Security Agreement shall not extend to any Property
that is subject to a Lien securing Indebtedness permitted under Section 8.01(b),
(i) or (p) of the Credit Agreement pursuant to documents that prohibit such
Grantor from granting any other Liens in such Property.

Notwithstanding anything to the contrary set forth in any Loan Document, the
Collateral shall not include any Excluded Property or any Capital Stock of
Foreign Subsidiaries (a) in the nature of directors’ qualifying shares and other
nominal amounts of shares sold or issued to foreign nationals or other third
parties to the extent required pursuant to applicable law or (b) sold or issued
to Employees pursuant to a Subsidiary Employee Plan. As used herein, “Voting
Equity” means Capital Stock which is entitled to vote (for purposes of Treas.
Reg. Section 1.956-2(c)(2)).

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Grantors shall not include any of the Designated Borrowers.

The Grantors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3. Provisions Relating to Accounts.

 

  (a)

Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any holder of the Secured Obligations of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any holder of the Secured Obligations be obligated in any manner to
perform any of the obligations of a Grantor under or pursuant to any Account (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any



--------------------------------------------------------------------------------

  performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

 

  (b) At any time after the occurrence and during the continuation of an Event
of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications and (ii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

4. Representations and Warranties. Each Grantor represents and warrants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(other than with respect to Excluded Property), that:

 

  (a) Ownership. Subject to the second paragraph of Section 2 hereof, each
Grantor is the legal and beneficial owner of its Collateral and has the right to
pledge, sell, assign or transfer the same.

 

  (b) Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
holders of the Secured Obligations, in the Collateral of such Grantor and upon
(1) the proper filing of (a) UCC financing statements (including fixture filings
to the extent applicable) in the applicable jurisdictions (and payment of the
applicable fees), (b) in the case of Patents, a Notice of Grant of Security
Interest in Patents with the United States Patent and Trademark Office, (c) in
the case of Trademarks, a Notice of Grant of Security Interest in Trademarks
with the United States Patent and Trademark Office and (d) in the case of
Copyrights, a Notice of Grant of Security Interest in Copyrights with the United
States Copyright Office, (2) sufficient description of Commercial Tort Claims,
(3) consent of the issuer with respect to Letter-of-Credit Rights, (4) in the
case of Equipment that is covered by a certificate of title, the filing with the
registrar of motor vehicles or other appropriate authority in the applicable
jurisdiction of an application requesting the notation of the security interest
created hereunder on such certificate of title, (5) in the case of any Deposit
Account, the execution and delivery to Administrative Agent of a Control
Agreement, such security interests in the Collateral (other than Commercial Tort
Claims until so sufficiently described and Money which has not been transferred
to or deposited in a Deposit Account or Securities Account in which the
Administrative Agent has a perfected security interest under the UCC) and (6) if
applicable, compliance with any other statute, regulation or treaty referred to
in Section 9-311(a) of the UCC, such security interest shall constitute a valid
first priority perfected security interest in the Collateral, prior to all other
Liens on such Collateral except for Permitted Liens.

 

  (c) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

 

  (d)

Accounts. (i) Each Account of the Grantors and the papers and documents relating
thereto are genuine and in all material respects what they purport to be,
(ii) each Account arises out of (A) a bona fide sale of goods sold and delivered
by such Grantor (or is in the



--------------------------------------------------------------------------------

  process of being delivered) or (B) services theretofore actually rendered (or
in the process of being rendered) by such Grantor to, the account debtor named
therein, and (iii) no surety bond was required or given in connection with any
Account of a Grantor or the contracts or purchase orders out of which they
arose.

 

  (e) Inventory. No Inventory of a Grantor is held by any Person other than a
Grantor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

 

  (f) Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims seeking damages in excess of $5,000,000.

 

5. Covenants. So long as Full Satisfaction has not occurred, each Grantor
covenants that such Grantor shall:

 

  (a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein other than Permitted Liens.

 

  (b) Instruments/Tangible Chattel Paper/Documents. If any amount in excess of
$500,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral shall be stored or shipped subject to a Document,
(i) ensure that such Instrument, Tangible Chattel Paper or Document is either in
the possession of such Grantor at all times (unless deposited for collection or
otherwise presented for payment) or, if requested by the Administrative Agent,
is promptly delivered to the Administrative Agent, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent and (ii) ensure that any
Collateral consisting of Tangible Chattel Paper is marked with a legend
reasonably acceptable to the Administrative Agent indicating the Administrative
Agent’s security interest in such Tangible Chattel Paper.

 

  (c)

Perfection of Security Interest. Execute and deliver to the Administrative Agent
such agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Administrative Agent may reasonably request) and do all such other things as the
Administrative Agent may reasonably deem necessary or appropriate (i) to assure
to the Administrative Agent the effectiveness and priority of its security
interests in the Collateral hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(B) attached hereto, (C) with regard to Patents, a Notice of Grant of
Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Schedule 5(C) attached hereto and (D) with
regard to Trademarks registered with the United States Patent and Trademark
Office and Trademarks for which a registration is pending or is otherwise
applied for with the United States Patent and Trademark Office, a Notice of
Grant of Security Interest in Trademarks for filing with the United States
Patent and Trademark Office in the form of Schedule 5(D) attached hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Each Grantor hereby authorizes the Administrative Agent at any time
and from time to time to file in any relevant jurisdiction in the United States
any financing statements (including any continuations), amendments thereto or
other documents (i) that contain the information required by Article 9 of the
UCC of each such applicable jurisdiction for the filing of any



--------------------------------------------------------------------------------

  financing statement or amendment relating to the Collateral, including,
without limitation, whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, (ii) without the signature of such Grantor where permitted by law,
(iii) that contain a description or indication of collateral as “all assets now
owned or hereafter acquired by the Grantor or in which Grantor otherwise has
rights” or “all personal property of the debtor, now owned or hereafter
acquired” or words of similar import or (iv) that contain a sufficient
description of the real property to which such Collateral relates and any other
information requested by Administrative Agent in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut. Each Grantor agrees to provide
all information described in the immediately preceding sentence to
Administrative Agent promptly upon reasonable request by Administrative Agent
and, if required, to execute any such financing statements (including any
continuations) or amendments thereto. In addition, each Grantor also hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other Person whom the Administrative Agent may designate, as such
Grantor’s attorney-in-fact with full power and for the limited purpose to sign
in the name of such Grantor any such financing statements (including renewal
statements), continuations, amendments and supplements, notices or any similar
documents that in the Administrative Agent’s reasonable discretion would be
necessary or appropriate in order to perfect and maintain perfection of the
security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable so long as the Secured Obligations
remain unpaid and until the commitments relating thereto shall have been
terminated. Each Grantor hereby agrees that a carbon, photographic or other
reproduction of this Security Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Grantor wherever the Administrative Agent may in
its sole discretion desire to file the same. In the event for any reason the law
of any jurisdiction other than New York becomes or is applicable to the
Collateral of any Grantor or any part thereof, or to any of the Secured
Obligations, such Grantor agrees to execute and deliver all such instruments and
to do all such other things as the Administrative Agent reasonably deems
necessary or appropriate to preserve, protect and enforce the security interests
of the Administrative Agent under the law of such other jurisdiction (and, if a
Grantor shall fail to do so promptly upon the request of the Administrative
Agent, then the Administrative Agent may execute any and all such requested
documents on behalf of such Grantor pursuant to the power of attorney granted
hereinabove). If any Collateral with a fair market value in excess of $500,000
is in the possession or control of a Grantor’s agents and the Administrative
Agent so requests, such Grantor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Collateral for the account of
the holders of the Secured Obligations and subject to the Administrative Agent’s
instructions. Each Grantor agrees (and agrees to cause each of its direct and
indirect Domestic Subsidiaries) to mark its books and records to reflect the
security interest of the Administrative Agent in the Collateral. Notwithstanding
the foregoing, (i) no Grantor shall be required to take any action to perfect
the security interest of the Administrative Agent in any motor vehicles or other
Equipment covered by certificate of title laws in any applicable jurisdiction or
other personal Property in respect of which perfection of a Lien is not
accomplished by the filing of a UCC financing statement under Article 9 of the
UCC and (ii) except as set forth in Section 5(d) below and in the Pledge
Agreement, no Grantor shall be required to take any action to provide to the
Administrative Agent control within the meaning of the UCC with respect to
Deposit Accounts, Security Accounts, Commodities Accounts, Investment Property,
Letter of Credit Rights and Electronic Chattel Paper.



--------------------------------------------------------------------------------

  (d) Control. Solely after the occurrence and during the continuation of an
Event of Default, execute and deliver all agreements, assignments, instruments
or other documents as the Administrative Agent shall reasonably request for the
purpose of obtaining and maintaining control within the meaning of the UCC with
respect to any Collateral consisting of Deposit Accounts, Securities Accounts,
other Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

 

  (e) Collateral held by Warehouseman, Bailee, etc. If any material portion of
Collateral is at any time in the possession or control of a warehouseman,
bailee, agent or processor of such Grantor, (i) notify the Administrative Agent
of such possession or control and (ii) upon Administrative Agent’s written
request, (x) notify such Person of the Administrative Agent’s security interest
in such Collateral, (y) upon Administrative Agent’s written request, instruct
such Person to hold all such Collateral for the Administrative Agent’s account
and subject to the Administrative Agent’s instructions and (z) upon
Administrative Agent’s written request, use its commercially reasonable efforts
to obtain an acknowledgment from such Person that it is holding such Collateral
for the benefit of the Administrative Agent; provided that commercially
reasonable efforts shall not obligate any Grantor to enter into any amendment to
any agreement or lease or any other arrangement (including, the payment of any
fees or expense reimbursements) which is disadvantageous to such Grantor in its
sole judgment.

 

  (f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as deemed
appropriate by such Grantor in its reasonable business judgment, or as required
by law.

 

  (g) Covenants Relating to Copyrights.

(i) Not do any act or knowingly omit to do any act whereby any registered
Copyright may become invalidated unless such invalidation could not reasonably
be expected to have a Material Adverse Effect and (A) not do any act, or
knowingly omit to do any act, whereby any registered Copyright may become
injected into the public domain, unless such act or omission could not
reasonably be expected to have a Material Adverse Effect, (B) notify the
Administrative Agent immediately if it knows that any registered Copyright may
become injected into the public domain or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any court or tribunal in the United States)
regarding a Grantor’s ownership of any such Copyright or its validity, in each
case, that would reasonably be expected to have a Material Adverse Effect,
(C) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each Copyright owned
by a Grantor including, without limitation, filing of applications for renewal
where necessary, unless failure to do so could not reasonably be expected to
have a Material Adverse Effect and (D) promptly notify the Administrative Agent
of any infringement of any Copyright of a Grantor of which it becomes aware that
would reasonably be expected to have a Material Adverse Effect and take such
actions as it shall reasonably deem appropriate under the circumstances to
protect such Copyright, including, where appropriate, the bringing of suit for
infringement, seeking injunctive relief and seeking to recover any and all
damages for such infringement.



--------------------------------------------------------------------------------

(ii) Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Grantor hereunder that would reasonably expected to
result in a Material Adverse Effect.

 

  (h) Covenants Relating to Patents and Trademarks.

(i) Except in connection with a Disposition permitted under Section 8.05 of the
Credit Agreement or to the extent that failure to so act or refrain from acting
could not reasonably be expected to have a Material Adverse Effect (A) continue
to use each registered Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (B) maintain as in the past the quality of
products and services offered under such Trademark, (C) employ such Trademark
with the appropriate notice of registration, (D) not adopt or use any mark that
is confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the holders of the Secured
Obligations, shall obtain a perfected security interest in such mark pursuant to
this Security Agreement and (E) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any Trademark may
become invalidated.

(ii) Not do any act, or omit to do any act, whereby any Patent may become
abandoned or dedicated that would reasonably expected to result in a Material
Adverse Effect.

(iii) Notify the Administrative Agent promptly if it knows that any application
or registration relating to any Patent or Trademark may become abandoned or
dedicated, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office) regarding a
Grantor’s ownership of any such Patent or Trademark or its right to register the
same or to keep and maintain the same, in each case, that would reasonably be
expected to have a Material Adverse Effect.

(iv) Upon request of the Administrative Agent, a Grantor shall execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the security interest of
the Administrative Agent and the holders of the Secured Obligations in any
Patent or Trademark and the goodwill and general intangibles of a Grantor
relating thereto or represented thereby.

(v) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Patents and Trademarks, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability, unless failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(vi) (A) Promptly notify the Administrative Agent after it learns that any
Patent or Trademark included in the Collateral is infringed, misappropriated or
diluted by a third party and promptly sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate, unless such infringement,
misappropriation or dilution could not reasonably be expected to have a Material
Adverse Effect, and (B) to recover any and all damages for such infringement,
misappropriation or dilution or to take such other actions as it shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark, in each case, unless failure to do so could not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(vii) Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Grantor hereunder that would
reasonably expected to result in a Material Adverse Effect.

 

  (i) Insurance. Insure, repair and replace the Collateral of such Grantor to
the extent required under the Credit Agreement. All insurance proceeds of
Collateral shall be subject to the security interest of the Administrative Agent
hereunder.

 

  (j) Commercial Tort Claims.

(i) Promptly notify the Administrative Agent in writing at least once per fiscal
quarter of the initiation of any Commercial Tort Claim seeking damages in excess
of $5,000,000 before any Governmental Authority by or in favor of such Grantor;

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary or appropriate, or as are required by law, to create, perfect and
maintain the Administrative Agent’s security interest in any such Commercial
Tort Claim.

 

  (k) Change in Jurisdiction, Name, Etc.

(i) Provide not less than 5 days’ prior written notice (or such lesser notice
period or subsequent notice thereof, as agreed to by the Administrative Agent)
to the Administrative Agent, and deliver to the Administrative Agent all
additional financing statements, information and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein, in connection with a
change (other than any interim step in connection with a Permitted
Restructuring) in any of the following with respect to any Grantor:

 

  (1) legal name, identity, type of organization or corporate structure;

 

  (2) location of its chief executive office; or

 

  (3) Federal Taxpayer Identification Number or organizational identification
number (if any); or

 

  (4) jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, organizing, dissolving, liquidating,
reincorporating or incorporating in any other jurisdiction).

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary or appropriate or as are required by law, to create, perfect and
maintain the Administrative Agent’s security interest in the Collateral.

(iii) Upon request of the Administrative Agent, promptly provide certified
Organizational Documents reflecting any of the changes described in this
Section 5(k).

 

6.

Advances by Holders of the Secured Obligations. On failure of any Grantor to
perform any of the covenants and agreements contained herein which constitutes
an Event of Default and solely while such Event of Default continues, the
Administrative Agent may, at its sole option and in its



--------------------------------------------------------------------------------

  sole discretion, upon written notice to the Grantors, perform the same and in
so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent or the
holders of the Secured Obligations may make for the protection of the security
hereof or that may be compelled to make by operation of law. All such sums and
amounts so expended shall be repayable by the Grantors on a joint and several
basis (subject to Section 23 hereof) and shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the interest rate for Base Rate Loans. No such performance of any covenant or
agreement by the Administrative Agent or the holders of the Secured Obligations
on behalf of any Grantor, and no such advance or expenditure therefor, shall
relieve the Grantors of any default under the terms of this Security Agreement,
the other Loan Documents or any other documents relating to the Secured
Obligations.

 

7. Remedies.

 

  (a)

General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by law (including, without
limitation, levy of attachment and garnishment), the rights and remedies of a
secured party under the UCC of the jurisdiction applicable to the affected
Collateral and, further, the Administrative Agent may, with or without judicial
process or the aid and assistance of others to the extent permitted by
applicable law, (i) enter on any premises on which any of the Collateral may be
located and, without resistance or interference by the Grantors, take possession
of the Collateral, (ii) dispose of any Collateral on any such premises,
(iii) require the Grantors to assemble and make available to the Administrative
Agent at the expense of the Grantors any Collateral at any place and time
designated by the Administrative Agent that is reasonably convenient to both
parties, (iv) remove any Collateral from any such premises for the purpose of
effecting sale or other disposition thereof and/or (v) without demand and
without advertisement, notice, hearing or process of law, all of which each of
the Grantors hereby waives to the fullest extent permitted by law, at any place
and time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Administrative Agent’s compliance
with applicable law nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. Each Grantor agrees that, to the extent notice of sale shall be required
by law and has not been waived by such Grantor, any requirement of reasonable
notice shall be met if notice, specifying the place of any public sale or the
time after which any private sale is to be made, is personally served on or
mailed, postage prepaid, to such Grantor, in accordance with the notice
provisions of Section 11.02 of the Credit Agreement at least ten Business Days
before the time of such sale. The Administrative Agent and the holders of the
Secured Obligations shall not be obligated to make any sale or other disposition
of the Collateral regardless of notice having been given. To the extent
permitted by law, any holder of the



--------------------------------------------------------------------------------

  Secured Obligations may be a purchaser at any such sale. To the extent
permitted by applicable law, each of the Grantors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable law, the Administrative Agent and the holders of the Secured
Obligations may postpone or cause the postponement of the sale of all or any
portion of the Collateral by announcement at the time and place of such sale,
and such sale may, without further notice, to the extent permitted by law, be
made at the time and place to which the sale was postponed, or the
Administrative Agent and the holders of the Secured Obligations may further
postpone such sale by announcement made at such time and place.

 

  (b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder (i) each Grantor will
promptly upon written request of the Administrative Agent instruct all account
debtors to remit all payments in respect of Accounts to a mailing location
selected by the Administrative Agent and (ii) upon written notice to the
Grantors, the Administrative Agent shall have the right to enforce any Grantor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Grantor’s customers and account debtors that the
Accounts of such Grantor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of a Grantor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
reasonable discretion, file any claim or take any other action or proceeding to
protect and realize upon the security interest of the holders of the Secured
Obligations in the Accounts. Each Grantor acknowledges and agrees that the
Proceeds of its Accounts remitted to or on behalf of the Administrative Agent in
accordance with the provisions hereof shall be solely for the Administrative
Agent’s own convenience and that such Grantor shall not have any right, title or
interest in such Accounts or in any such other amounts except as expressly
provided herein. The Administrative Agent and the holders of the Secured
Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance.

 

  (c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right, subject to applicable law, to enter
and remain upon the various premises of the Grantors without cost or charge to
the Administrative Agent at any time during normal business hours and without
advanced notice, and use the same, together with materials, supplies, books and
records of the Grantors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise. In addition, upon the occurrence
and during the continuation of an Event of Default the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

  (d)

Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Loan Document, any other documents relating
to the Secured



--------------------------------------------------------------------------------

  Obligations, or as provided by law, or any delay by the Administrative Agent
or the holders of the Secured Obligations in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Administrative Agent or the holders of the
Secured Obligations shall only be granted as provided herein. To the extent
permitted by law, neither the Administrative Agent, the holders of the Secured
Obligations, nor any party acting as attorney for the Administrative Agent or
the holders of the Secured Obligations, shall be liable hereunder for any acts
or omissions or for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct hereunder. The rights and remedies
of the Administrative Agents and the holders of the Secured Obligations under
this Security Agreement shall be cumulative and not exclusive of any other right
or remedy that the Administrative Agent or the holders of the Secured
Obligations may have.

 

  (e) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default and during the continuation thereof, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

 

  (f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency (subject to
Section 23 hereof), together with interest thereon at the Default Rate for Base
Rate Loans, together with the costs of collection and Attorney Costs. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Grantors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

8. Rights of the Administrative Agent.

 

  (a) Power of Attorney. Upon the occurrence and during the continuation of an
Event of Default, in addition to other powers of attorney contained herein, each
Grantor hereby designates and appoints the Administrative Agent, on behalf of
the holders of the Secured Obligations, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action brought in connection with the
Collateral and, in connection therewith, give such discharge or release as the
Administrative Agent may reasonably deem appropriate;



--------------------------------------------------------------------------------

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate; and

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate in connection with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any Event of Default is continuing. The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Collateral.

 

  (b) Performance by the Administrative Agent of Obligations. If any Grantor
fails to perform any agreement or obligation contained herein which constitutes
an Event of Default and while such Event of Default continues, the
Administrative Agent itself may perform, or cause performance of, such agreement
or obligation, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by the Grantors on a joint and several
basis (subject to Section 23 hereof).



--------------------------------------------------------------------------------

  (c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder and to account for all proceeds thereof, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral. In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no obligation to clean,
repair or otherwise prepare the Collateral for sale.

 

9. Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

 

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Credit Agreement.

 

11. Continuing Agreement.

 

  (a) This Security Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect until the earlier of (i) the Ratings
Collateral Release Date or (ii) the date upon which Full Satisfaction has
occurred. Upon the Ratings Collateral Release Date or Full Satisfaction
occurring, this Security Agreement and the liens and security interests of the
Administrative Agent hereunder shall be automatically terminated and the
Administrative Agent shall, upon the request and at the expense of the Grantors,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Grantors evidencing such termination and return to
Grantors or deliver to such other Person as any such Grantor may designate all
Collateral in its possession. In addition, the Administrative Agent shall
release its liens and security interests hereunder in accordance with
Section 11.17 of the Credit Agreement. Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Security Agreement.

 

  (b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, (i) upon a Collateral Reinstatement Event after
the occurrence of the Ratings Collateral Release Date in accordance with the
terms of the Credit Agreement or (ii) if at any time payment, in whole or in
part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any holder of the Secured
Obligations as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made.



--------------------------------------------------------------------------------

12. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.

 

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and Eligible Assignees; provided,
however, that none of the Grantors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Credit Agreement. To the fullest extent permitted by law, each Grantor hereby
releases the Administrative Agent and each holder of the Secured Obligations,
their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of law relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.

 

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

 

15. Counterparts; Effectiveness. This Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall
constitute an original, but all of which shall constitute a single contract. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart. Delivery of an executed counterpart
of a signature page of this Security Agreement by telecopy or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Security Agreement.

 

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

 

17. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST



--------------------------------------------------------------------------------

EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(a) SERVICE OF PROCESS.

(i) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(ii) EACH GRANTOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS AGENT (THE
“PROCESS AGENT”) TO RECEIVE ON BEHALF OF ITSELF AND ITS PROPERTY, SERVICE OF
COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN
ANY ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY DELIVERING A COPY OF SUCH
PROCESS TO THE APPLICABLE LOAN PARTY IN CARE OF THE PROCESS AGENT AT THE ADDRESS
PROVIDED BY THE COMPANY FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT,
AND EACH GRANTOR HEREBY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH
SERVICE ON ITS BEHALF

 

18. Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------

19. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

20. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

21. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then to the extent permitted by
applicable law the Administrative Agent shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence of any Event
of Default and during the continuation thereof, and the Administrative Agent
shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Security Agreement, under any of the other
Loan Documents or under any other document relating to the Secured Obligations.

 

23. Joint and Several Obligations of Grantors.

 

  (a) Subject to subsection (c) of this Section 23, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

 

  (b) Subject to subsection (c) of this Section 23, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

 

  (c) Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.



--------------------------------------------------------------------------------

24. Joinder. At any time after the date of this Security Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Security Agreement as a “Grantor”
and have all of the rights and obligations of a Grantor hereunder, and this
Security Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS: FTI CONSULTING, INC., a Maryland corporation By:

/s/ David M. Johnson

Name: David M. Johnson Title: Chief Financial Officer FTI, LLC, a Maryland
limited liability company COMPASS LEXECON LLC, a Maryland limited liability
company FTI INTERNATIONAL LLC, a Maryland limited liability company FTI
CONSULTING LLC, a Maryland limited liability company FTI GENERAL PARTNER LLC, a
Maryland limited liability company FTI HOSTING LLC, a Maryland limited liability
company FTI CONSULTING TECHNOLOGY LLC, a Maryland limited liability company FTI
CONSULTING TECHNOLOGY SOFTWARE CORP, a Washington corporation FD MWA HOLDINGS
INC., a Delaware corporation FTI CONSULTING (SC) INC., a New York corporation
SPORTS ANALYTICS LLC, a Maryland limited liability company FTI CONSULTING
(GOVERNMENT AFFAIRS) LLC, a New York limited liability company FTI CONSULTING
REALTY LLC, a New York limited liability company FTI CONSULTING ACUITY LLC, a
Maryland limited liability company FTI CONSULTING PLATT SPARKS LLC, a Texas
limited liability company WDSCOTT (US) INC., a New York corporation By:

/s/ Ronald Reno

Name: Ronald Reno Title: Vice President, Chief Financial Officer and Treasurer
FTI INVESTIGATIONS, LLC, a Maryland limited liability company By:

/s/ Michael Pace

Name: Michael Pace Title: President



--------------------------------------------------------------------------------

The following party has caused a counterpart of this Security Agreement to be
duly executed and delivered as of the date first above written.

 

GRANTOR: GREENLEAF POWER MANAGEMENT LLC, a Maryland limited liability company
By:

/s/ Ronald Reno

Name: Ronald Reno Title: Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Ronaldo Naval

Name: Ronaldo Naval Title: Vice President